Detailed Office Action
Status of Application, Amendments and/or Claims
1a. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1b.	The amendments of 20 April 2021 have been entered.  

Claim Status:
1c.	Claims 1, 5, 7-8, 11-19 are pending and under consideration. 
Response to Applicants’ amendment and arguments:
2. 	The following objection and rejections are withdrawn in light of Applicants’ amendment and arguments:  
2a.	All of the objections and rejections of cancelled claims are moot. 


Maintenance of Previous Rejections:

Claim Rejections - 35 USC § 102(a)(1):

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


3a.	Claims 1, 5, 7-8 and 16 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Felber et al, WO 2016/018920, published on 04 February 2016). The basis for this rejection was set forth on pages 3-5 of the office action of 21 October 2020.  
The instant claims 1, 5, 7-8 and 16 are directed to a method of treating a cancer in a subject, the method comprising administering to the subject: (a) at least one initial dose of an interleukin-15 (IL-15)/IL-15 receptor alpha (IL-15Ra) complex followed by repeated or escalating doses of the IL-15/IL-15Ra complex; in combination with (b) an anti-PD-1 antibody molecule, in an initial dose of IL-15/IL-15Rα is between 0.5 and 2 µ/kg, escalating dose of 2, 4, and 8 µ/kg.
Felber et al disclose a method of treating cancer comprising administering to a subject in need thereof IL-15/IL-15Ra complexes in a dose escalation regimen in an initial low dose in the range of 0.5 µg/kg and 5 µg/kg or in the range of 2 µg/kg and 10 µg/kg, (see pages 75-79, 00170-00171). Felber also teaches administration of an antibody to PD-1, (page 20, 0030; page 110, 00190; pages 116-117, 00210). The Felber et al reference discloses that the human IL-15 comprises amino acids 49 to 162 of SEQ ID NO:1 and that the human soluble IL-15Ra comprises the amino acid sequence of SEQ ID NO:33, which shares 100% to instant SEQ ID NO:10, (see 0031).  
 The Felber et al reference teaches the dosages and the regimen recited in instant claims 2-8, (see paragraphs 0013, 0020, 0036).  Felber et al disclose that successively higher doses may be administered (such as two times higher than the previous dose) over a period of weeks (pages 17-18, [0024]; page 19, [0029]; page 77, [00171]). Felber 
Therefore, the Felber et al reference anticipates instant claims 1, 5, 7-8 and 16 absent any evidence on the contrary.
Response to Applicants’ arguments Regarding the 35 USC § 102(a)(1) Rejection:

3b.	Applicant submits that Felber teaches concentrations of IL-15/IL-15Ra complex determined based on the mass of single chain IL-15. Applicant argues that the dosage taught by Felber is different from that used in the present application, which is determined by the IL-15/IL-15Ra complex. Applicant concludes that a person of ordinary skill in the art could not have arrived at the claimed dose in view of Felber.  
	This argument is fully considered, but is not deemed persuasive. The Felber et al reference clearly discloses the same initial and escalating doses of the IL-15/IL-15Ra complex as required by the instant claims, ([0013]; [0020]; see pages 17-18; pages 75-79, [00170-0171]). The manner in which the concentration of the administered dosage is determined is irrelevant because that limitation is not recited in the instant claims. Moreover, the manner in which the concentration of the administered dosage is determined does not seem to differ from the Felber et al reference and the instant specification. 

Claim Rejections - 35 USC § 103


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


4a.	Claims 1, 5, 7-8, 11-19 stand rejected under 35 U.S.C. 103 as being unpatentable over Felber et al, WO 2016/018920, published on 04 February 2016), in view of Faghfuri et al, (Journal Expert Review of Anticancer Therapy, Vol. 15, 2015 , No. 9, pages 981-993), further in view of Zhao et al, (Clinical Pharmacology in Drug Development / CLIN. PHARMACOL. DRUG DEV. Volume and Issue Number: Volume: 5 Issue: 1 Pages: 29 - 30 Publication Date: 2016 ISSN/ISBN: 2160763X Edition, PMID, poster #44). The basis for this rejection was set forth on pages 5-7 of the office action of 21 October 2020.  
The teachings of Felber et al. are set forth above.
However, the Felber et al reference does not teach that an anti-PD-1 antibody molecule administered is nivolumab or pembrolizumab. 
Faghfuri et al teach that the anti-PD-1 antibodies nivolumab, pembrolizumab are used for the treatment of various cancers including advanced melanoma, non-small cell lung cancer (NSCLC), renal cell (RCC) and bladder carcinoma, and other solid and 
 It would have been obvious to the person of ordinary skill in the art at the time the invention was made to administer the IL-15/IL-5Rα complex taught by Felber et al in an initial dose in combination with the anti-PD-1 antibody nivolumab or pembrolizumab, because the Faghfuri reference teaches that anti-programmed death-1 monoclonal antibodies, show highly durable response rates and long-term safety, validating the importance of the programmed cell death protein 1 pathway blockade for treatment of malignant melanoma. It would have been obvious to the person of ordinary skill in the art at the time the invention was made to administer the IL-15/IL-5Rα complex taught by Felber et al in the dose escalation regimen in an initial dose in combination with the anti-PD-1 antibody nivolumab or pembrolizumab, because the Faghfuri et al reference teaches that these anti-PD-1 antibodies are used to treat various types of cancer. One skilled in the art would be motivated to administer IL-15/IL-5Rα complex in combination with nivolumab or pembrolizumab, because the Felber et al reference teaches that IL-15/IL-5Rα complex was used to treat cancer in a dose escalation manner and the Faghfuri et al reference teaches that the cited antibodies were used for the treatment of various forms of cancer. Moreover, the instant specification teaches that the sequences recited in claims 17-19, belong to nivolumab, (claim 17) or pembrolizumab, (see specification page 38, 2nd and 3rd paragraphs). The sequences recited in instant claim 10 are known sequences for human IL-15 and human soluble IL-15Rα, (see specification table 1). 

The person of ordinary skill in the art also would have been motivated to make that modification and reasonably would have expected success because the simple substitution of one known equivalent element for another obtains predictable results (see KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).   
Accordingly, the invention, taken as a whole, is prima facie obvious over the cited prior art. 
Response to Applicants’ arguments Regarding the 35 U.S.C. 103 Rejection:

4b.	Applicant argues that as noted above, Felber does not teach or suggest the dosage recited in the present claims and none of the secondary references remedy this deficiency. 
	This argument is fully considered, but not deemed persuasive. As set forth above in 3a and 3b, the Felber et al reference teaches the same dosage and same patient population. 

New Rejection:
Double Patenting Rejections, Statutory:
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1, 5, 7-8, 11-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims 1-18 of U.S. Application: 16/479,089, (one common inventor with the instant application).
Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a method of treating a cancer 
	Therefore both sets of claims encompass the combination therapy for cancer using the same IL-15/IL-15Ra and anti-PD-1 antibodies at the same dosage to treat same patient population. 
	This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


Conclusion:
6.	No claim is allowed. 
Advisory Information:

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884.  The examiner can normally be reached on Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        03 August 2021

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647